RESOLUCIÓN
Se enmiendan las Reglas 18, 19 y 37 de Procedimiento para Acciones Disciplinarias y de Separación por Razón de Salud de los Jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones de Puerto Rico para que dis-pongan lo siguiente:

Regla 18. Determinación de causa

La Comisión designará a uno de entre sus Comisiona-dos Asociados, exjueces o abogados, para que realice la de-terminación de causa en un término no mayor de cuarenta y cinco (45) días, contados a partir del recibo del informe *936del Director. Este término podrá ser ampliado por la Comisión.
El Comisionado Asociado, así designado, examinará el expediente y el informe del resultado de la investigación y determinará si existe causa que amerite proseguir con el procedimiento, que comprende de la presentación de la querella o de la petición de separación y del trámite dis-puesto en el Capítulo VI.
El Comisionado Asociado designado para determinar causa tendrá la facultad para requerir del Director la am-pliación de la investigación o la producción de prueba adicional.
El Comisionado Asociado designado para actuar en la determinación de causa en un caso específico deberá inhi-birse de participar en los trámites posteriores de éste.

Regla 19. Notificación de la determinación de existencia de causa

El Comisionado Asociado someterá a la Comisión en pleno su determinación de causa para que ésta inicie el trámite de rigor.
El Secretario, dentro de los diez (10) días siguientes a la determinación de causa, notificará al promovente, al juez y al Director de dicha determinación.
La Comisión requerirá del Procurador que presente la querella o la petición de separación dentro de los sesenta (60) días siguientes a la notificación de la determinación de causa. El escrito será presentado en la Secretaría del Tribunal.
Si por alguna causa justificada el Procurador General entendiera que se debe de abstener de intervenir en algún asunto, deberá solicitar a la Comisión que le releve de con-tinuar interviniendo. La solicitud correctamente funda-mentada se presentará dentro de los treinta (30) días si-guientes a la notificación de la determinación de causa. En caso de que proceda relevar al Procurador General, la Co-*937misión entonces requerirá al Director de la Oficina de Ad-ministración de los Tribunales que presente la querella o la petición de separación dentro de los treinta (30) días si-guientes a la notificación de la determinación de relevo. El Director podrá delegar esta función a cualquiera de los abogados o las abogadas de la División Legal de la Oficina de Administración de los Tribunales.

Regla 37. Efecto de renuncia o expiración del término de Incumbencia

La presentación por el juez de la renuncia al cargo o la expiración del término de un nombramiento no impedirá que continúe el procedimiento disciplinario en su contra, a los efectos de determinar si la conducta imputada amerita la recomendación de que se impongan medidas disciplina-rias contra el querellado como abogado.
En los casos de petición de separación del servicio por condición de salud, física o mental, que afecte adversa-mente el desempeño de la función judicial, la renuncia del juez conllevará la desestimación del procedimiento de se-paración por académico. No obstante, tal determinación no impedirá que el Tribunal pueda dictaminar su suspensión temporal o definitiva del ejercicio de la abogacía.

Estas enmiendas entrarán en vigor de forma inmediata.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General